            Case 1:19-cv-10547-GHW Document 38 Filed 04/24/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 4/24/2020
------------------------------------------------------------------X
FAIR HOUSING JUSTICE CENTER, INC.,                                :
                                                                  :
                                                    Plaintiff, :
                                                                  :   1:19-cv-10547-GHW
                              -against-                           :
                                                                  :        ORDER
GOTHAM ORGANIZATION INC.,                                         :
FXCOLLABORATIVE ARCHITECTS, LLP,                                  :
BRAUSE REALTY, INC., PURVES STREET                                :
OWNERS, LLC,                                                      :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
       The Court will hold a teleconference on June 8, 2020 at 3:30 p.m. to discuss setting

discovery deadlines in this case. The parties are directed to use the conference dial-in and access

code noted in the Court’s Emergency Rules in Light of COVID-19, available on the Court’s website,

and are further directed to comply with Emergency Rule 2(C).

       Discovery is stayed pending that conference for the reasons stated on the record during the

April 24, 2020 conference, except for the Rule 26(a)(1) disclosures that must be exchanged no later

than May 8, 2020.

       The parties must submit a joint letter and proposed case management plan no later than

June 4, 2020, addressing the issues discussed on the record during the April 24, 2020 conference.

       SO ORDERED.

 Dated: April 24, 2020                              _____________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
